Case: 19-60840     Document: 00515857259         Page: 1     Date Filed: 05/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     May 11, 2021
                                  No. 19-60840
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   Maximo Armando Antunez-Pineda,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A200 134 029


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Maximo Armando Antunez-Pineda, a native and citizen of Honduras,
   petitions us to review his withholding of removal claim. He describes
   experiencing an armed robbery and accompanying death threat that the
   Immigration Judge determined was not persecution.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60840     Document: 00515857259           Page: 2   Date Filed: 05/11/2021




                                    No. 19-60840


          We are not compelled to reverse the findings of the Immigration Judge
   in this case. Antunez-Pineda has not described harm rising to the level of
   persecution. Gjetani v. Barr, 968 F.3d 393, 398 (5th Cir. 2020).
          We cannot review the other claims made by Antunez-Pineda as they
   are unexhausted and therefore not under our jurisdiction. Roy v. Ashcroft, 389
   F.3d 132, 137 (5th Cir. 2004).
          DENIED in part; DISMISSED in part.




                                         2